Title: John Quincy Adams to Abigail Adams, 26 June 1797
From: Adams, John Quincy
To: Adams, Abigail


        
          My dear Mother
          The Hague 26. June 1797.
        
        I have not written to you, since receiving your very kind Letter of 3d: March. though I received it almost a month ago. I have determined finally to go by the way of England; you will readily conceive that this circumstance together with the necessary attention to the preparations for my departure from this Country, and since the arrival of Mr: Murray, the arrangements for introducing him to the course of our affairs here, have so thoroughly engrossed my time as to leave me little even for the pleasing employment of writing to you.
        I shall quit this Country with some regret. The mission here is not indeed a station of splendor either in the line of profit or of reputation. Yet upon the whole it has been rendered very agreeable to me, both by the good dispositions of the Government here, and by the indulgence, and approbation of my own Government, particularly of the late President.— I know with what delight your truly maternal heart has received every testimonial of his favourable voice, and it is among the most precious gratifications of my life to reflect upon the pleasure which my conduct has given to my Parents.— The terms indeed, in which such a character as Washington has repeatedly expressed himself concerning me, could have left me nothing to wish, if they did not alarm me, by their very strength. How much my Dear mother, is required of me, to support and justify such a judgment as that which you have copied into your Letter.
        With respect to the strong hope which he intimates, I have thought it required an explicit Declaration to my father from me. I wish not to discuss or even to dispute the propriety of the distinction suggested, to exempt me from the exclusion which the writer gave to all his own relations.— However the matter may stand as it respects my father, I know and feel how my duty operates, and you

may rest assured that I never shall hold a public office under the nomination of my father.
        But where is my Independence?— for this question has been made me; and I am sensible that when upon the point of assuming the weighty charge of a family, it is a most serious question to me. Still however I can answer— It is in the moderation of my wishes; and in my industry.— Far as I am from bearing an affection to the practice of the Law, I will most certainly return to it in all the humility of its first outset rather than forfeit my independence; but it must have changed essentially its character upon the score of liberality in Massachusetts, if I cannot upon my return find any mode of private employment as honest and much more productive.
        We have just received the speech of the President upon the 16th: of May, at the opening of the Session of Congress. It has given us great satisfaction, and we hope that the line of policy marked out by it, will succeed in terminating our differences with France.— The Legislative Councils and even the Directory have assumed quite a different complexion since the introduction of the new third into the Legislature, and of your old acquaintance Barthelemi into the Directory. It is probable however that there will be a great struggle by the party who have hitherto governed with so much injustice and oppression, both at home and abroad. New conspiracies or new Revolutions are apparently forming, and whatever party prevails will hold its power by no other tenure than that of violence.
        The negotiations for Peace between France and Britain are resuming. They are to be conducted it is said at Lille in Flanders. I still doubt very much whether they will terminate successfully. There is yet too much Ambition and too much of the disorganizing Spirit in the french Government to allow them a disposition sincerely pacific.— Their treatment of Venice and Genoa, both neutral states, which had never been engaged in the Coalition, has been in open defiance, not only of all Justice and Honour, but of all shame. They have not been satisfied with dissolving the Governments of those Republics, but are dismembering them, and taking parts of their Territories to give them for indemnity to the Emperor and the king of Sardinia, instead of the dominions they have sacrificed to the conquering Genius of France. Buonaparte, not only wages but formally declares War, makes Peace, dissolves Governments, orders the adoption of others, sets up or pulls down the Sovereign People just as suits his own caprice, or that of his employers, and in the midst of the deep Tragedy of massacre, pillage, Assassination, and

crimes of every dye, that attends these Revolutions, the farce, of Liberty, of Equality, of Fraternity, of the Rights of Man, with its whole Babylonish Dialect of imposture and hypocrisy is assiduously kept up, and I verily believe still finds its dupes.
        You will excuse the shortness of my letter. I expect to sail from Rotterdam for London by the last of the month, having already engaged my passage, and taken leave of the Government here.
        I remain with the tenderest affection and duty, your son
        
          John Q. Adams.
        
      